Hinman, J.
The 1st section of the act of 1842, to abolish imprisonment for debt, provides, “that no person shall be arrested, held to bail, detained or imprisoned, upon any process, mesne or final, founded upon contract merely, express or implied; any law or custom to the contrary notwithstanding.”
The defendant Knibloe, being in prison for debt, on the 4th of July, 1842, when the act took effect, but having the benefit of the prison liberties, on that day, without the license or permission of the plaintiff, and contrary to his will, departed from prison, and has remained absent ever since.
The principal question in the case, is, whether this depart*222ure from prison is a breach of his bond to the sheriff to remain a prisoner on the limits of said gaol, until lawfully discharged therefrom. This, of course, depends upon the question whether this act lawfully discharged him from prison. We think, it did so discharge him. Indeed, there is no room for any different construction of the act, short of a total disregard of the plain meaning of the language used. It was said, in the argument, that the word “detained” had no meaning, but was inserted merely to fill up the sentence. But if we expunge this word from the act, we may, for the same reason, expunge any other in the same connexion; which would be altering the law, not construing it. There is no ambiguity in this section. But if there was, and we were at liberty to resort to rules of construction, in order to arrive at the meaning of the legislature, it would not then be expected, that we should expunge, or even strain, the language of a statute in favour of liberty, in order to narrow its operation. It would seem to be more in conformity with the free spirit of the common law, as well as with the spirit of the liberal institutions of this age and country, to give it a fair construction, in order to carry out the obviously liberal views of the legislature.
But admitting the statute to be a good discharge of Knibloe, still it is said, he had no right to depart, without inquiry; in other words, that he should have availed himself of the writ of habeas corpus, and, in this way, procured his discharge.
How it would have been, as between Knibloe and the gaoler, if he had been in close confinement, and had demanded to be liberated, or had attempted to break out of prison by force, is an entirely different question from the one now before us. In such a case, the warrant for his confinement being in the ordinary form, and the gaoler unable to determine from it, whether the claim originated in contract or in tort, or whether it was for a debt on which he could lawfully be imprisoned, would probably be justified in retaining him in prison, till discharged, by some legal proceeding.
But this is a question upon the bond to remain a faithful prisoner till lawfully discharged; and the sheriff can recover nothing upon it, unless he is liable to the creditor for the escape. The object of the bond, is, to indemnify the sheriff. But if the law has discharged the debtor from prison, the *223sheriff is not liable to the creditor for his escape; and, of course, the debtor is not liable upon the bond.
It was claimed, that this was a fiduciary debt, on which Knibloe was imprisoned; and therefore, he had no right to his discharge. The original action was upon a receipt, in which the defendants promised to keep certain property, that had been attached, safely; and to deliver it to the officer, on demand. The defendants, in that suit, then, were ordinary bailees of the property attached; and whether this would make them fiduciary debtors, in any other sense than may be said to be the case of nearly all debtors, may admit of a question. A factor, who receives the money of his principal, has been held not to be a fiduciary, within the meaning of the late bankrupt act. 2 How. 202. But however this may be, is wholly immaterial. The persons excepted out of our non-imprisonment law, are not fiduciary debtors, but debtors for moneys collected or received while acting in some fiduciary capacity. Acts of 1842, p. 37. There can be no pretence, that Knibloe owed any such debt. Upon the whole, therefore, we advise the superior court to render judgment for the defendants.
In this opinion the other Judges concurred.
Judgment for defendants.